 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee ee a ee ee ee eee x
KWAMAIN BLASSINGAME,
Plaintiff,

- against - ORDER
CORRECTION OFFICER LEON GARDNER, 18 Civ. 8767 (NRB)
CORRECTION OFFICER MARK WALKER, AND
CORRECTION OFFICER STEVEN LUCIANO,

Defendants.
Sa Se ee ee es SS eS Se SS SS eee x

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

It having been reported to this Court that the parties in
this case have reached a tentative settlement agreement, it is

ORDERED that the above-captioned action be, and hereby is,
dismissed without costs and without prejudice to restoring the
action to this Court’s calendar if the application to restore the

action is made within 45 days.

DATED: New York, New York
February AY, 2020

     

NAOMI REI WALD
UNITED STATES DISTRICT JUDGE

 
